       6:19-cv-02654-JD             Date Filed 02/23/21   Entry Number 53       Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

Rosalind Nate Banks,                            )             C.A. No.: 6:19-cv-02654-JD
                                                )
                        Plaintiff,              )
                                                )
                  vs.                           )
                                                )                     ORDER
Secretary of the Department of Homeland         )
Security,                                       )
                                                )
                        Defendant.              )
                                                )

       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kevin F. McDonald (“Report and Recommendation”), made in accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02 of the District of South Carolina.1 (DE 42.)

Rosalind Banks (“Banks”), a former employee of the Transportation Security Administration

(“TSA”), proceeding pro se, seeks damages based on allegations that the Defendant “discriminated

against [her] due to [her] ethnicity (Hispanic)” in violation of Title VII of the Civil Rights Act of

1964. (DE 11-1.) Defendant filed a motion to dismiss for failure to state a claim under the Federal

Rules of Civil Procedure 12(b)(6). (DE 34-1.)

       On September 19, 2019, the Plaintiff filed her complaint. (DE 1.) On October 8, 2019,

the magistrate judge issued an order finding that the Plaintiff’s complaint was subject to summary

dismissal because it failed to state a claim upon which relief can be granted. (DE 9.) The Plaintiff

                                
1
  The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S.
261, 270-71 (1976). The court is charged with making a de novo determination of those portions
of the Report and Recommendation to which specific objection is made. The court may accept,
reject, or modify, in whole or in part, the recommendation made by the magistrate judge or
recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                    1

        6:19-cv-02654-JD           Date Filed 02/23/21         Entry Number 53           Page 2 of 3




was given an opportunity to correct the defects in her complaint as identified in the order. Id. The

Plaintiff filed an amended complaint on October 24, 2019, and service of process was authorized

on October 28, 2019. (DE 11-1,16.) The Defendant was served on March 11, 2020, the United

States Attorney for the District of South Carolina was served on May 28, 2020, and the Attorney

General of the United States was served on May 29, 2020. (DE 27, 32.)

        On July 24, 2020, the Defendant filed a motion to dismiss the Plaintiff’s amended

complaint. (DE 34.) On July 27, 2020, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.

1975), the plaintiff was advised of the summary judgment and motion to dismiss procedures and

the possible consequences if she failed to respond adequately to the motion. (DE 37.) On August

31, 2020, the plaintiff filed a response in opposition to the motion to dismiss. (DE 39.) The

Defendant filed a reply on September 4, 2020. (DE 41.)

        Banks filed an objection to the Report and Recommendation; however, to be actionable,

objections to the Report and Recommendation must be specific. Failure to file specific objections

constitutes a waiver of a party’s right to further judicial review, including appellate review, if the

recommendation is accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94

& n.4 (4th Cir. 1984). “The Supreme Court has expressly upheld the validity of such a waiver rule,

explaining that ‘the filing of objections to a magistrate's report enables the district judge to focus attention

on those issues -- factual and legal -- that are at the heart of the parties' dispute.’” Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (2005) (citing Thomas v. Arn, 474 U.S. 140 (1985) (emphasis

added)). In the absence of specific objections to the Report and Recommendation of the magistrate

judge, this court is not required to give any explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        Upon review, the court finds that the Plaintiff’s objections are non-specific, unrelated to

the dispositive and/or at the heart of disputed portions of the magistrate judge’s Report and

                                                       2

       6:19-cv-02654-JD        Date Filed 02/23/21       Entry Number 53         Page 3 of 3




Recommendation, or merely restate her claims. Accordingly, after review, the court finds that the

Plaintiff’s objections are without merit.

       Additionally, the Report and Recommendation recommends that as the Plaintiff has

previously been given an opportunity to file an amended complaint, the court should also dismiss

this action with prejudice and without leave for further amendment. See Workman v. Morrison

Healthcare, 724 F. App'x 280, 281 (4th Cir. 2018) (indicating that because “the district court

already ... afforded Workman the opportunity to amend,” it could “dismiss the complaint with

prejudice”). In her objection to the Report and Recommendation, the Plaintiff indicates she would

like to retain counsel if this action is not dismissed. After a thorough review of the magistrate

judge’s Report and the record in this case, the court adopts the Report and Recommendation and

incorporates it herein by reference, except the Court orders that the case be dismissed without

prejudice.

       It is therefore ORDERED that the Defendants’ motion to dismiss for failure to state a

claim (DE 34) be granted, and the Plaintiff’s action is dismissed without prejudice.

       IT IS SO ORDERED.

                                              _____________________________
                                              Joseph Dawson, III
                                              United States District Judge

Greenville, South Carolina
February 23, 2021


                               NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.             




                                                  3

